762 F.2d 1005
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
RONALD BOWMAN, PLAINTIFF-APPELLANT,v.THE CINCINNATI MINE MACHINERY CO. COMPANY; UNITED AUTOMOBILEAEROSPACE AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, LOCAL 1460, DEFENDANTS-APPELLEES.

NO. 83-3407
United States Court of Appeals, Sixth Circuit.
4/16/85
ORDER
BEFORE:  CONTIE and WELLFORD, Circuit Judges; and EDWARDS, Senior Circuit Judge.


1
This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After examination of the record and of the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Appellant appeals from the district court's decision which dismissed his complaint because his action, brought pursuant to 29 U.S.C. Sec. 185, was not filed within the applicable period of limitations.  Appellant maintains that summary judgment in this instance was improper because he was not informed by the Union that his grievance was no longer being considered.  He argues that the Union misled him into believing his grievance was pending until he filed this lawsuit.  As a general rule, a limitations period begins to run when the claimant discovers or in the exercise of reasonable diligence should have discovered the acts constituting the alleged violation.  NLRB v. Allied Production Corp., Richard Brothers Division, 548 F.2d 644 (6th Cir. 1977).  The appellant was dismissed from employment on October 24, 1980, and the record clearly shows that appellant became aware his grievance was not being pursued on or about February 2, 1981.  This action was not filed until October 20, 1982.  Therefore, the action was not brought within the six month limitations period.  DelCostello v. Teamsters, 462 U.S. 151, 103 S. Ct. 2281, 76 L. Ed. 2d 476 (1983); Smith v. General Motors Corp., 747 F.2d 372 (6th Cir. 1984).


3
Accordingly, it is ORDERED that the judgment of the district court is affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.